Citation Nr: 1755583	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and C.P. 


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to April 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that proceeding has been associated with the claims file.

These matters were previously remanded in April 2016 and have been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed bilateral knee arthritis is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral knee arthritis have been met.  38 U.S.C. § 1131, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including arthritis, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of ten percent or more within one year from the date of separation.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran filed an August 2013 claim for a bilateral knee disability.  He contends that he injured his knees on active duty when he was jumping from piers onto a boat and he was treated in service.  See May 2015 Hearing Testimony.  He indicated that since service he has continued to receive medical care for his knees.  Id.  

The Veteran has a current bilateral knee disability.  A December 2013 VA examiner diagnosed the Veteran with a right knee sprain and a May 2016 VA examiner diagnosed the Veteran with bilateral knee joint osteoarthritis.  See December 2013 and May 2016 VA Examination Reports.  

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran reported that in 1982 he had to jump onto boats and injured one knee initially and developed pain in both knees as a result.  See May 2016 VA Examination Report.  Service treatment records (STRs) include a March 1983 Chronological Record of Medical Care that showed the Veteran complained of left knee pain for four hours.  He was assessed with a left knee strain and treatment included an Ace wrap, hot soaks of the left knee daily for 10 minutes, and he was put on limited duty for 48 hours.  Thus, the second element of service connection has been satisfied. 

Finally, with regard to element three, nexus, the Board notes there are competing medical opinions of record.  The opinions against the Veteran's claims include the December 2013 VA examiner's opinion that the Veteran's right knee sprain was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness and explained that there is no military record about a right knee condition.  The Board finds the VA examiner competent and credible, but affords reduced probative weight as the right knee opinion fails to address the Veteran's reports of jumping onto boats and experiencing continued knee pain since service.  

Additionally, the May 2016 VA examiner opined that the Veteran's bilateral knee joint osteoarthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran gave a history of knee pain in service due to jumping on boats in service and there is one episode documented in the STRs of left knee pain in March 1983.  The examiner indicated that there is one entry and the Veteran apparently recovered.  The examiner further explained that on his separation examination in January 1985, the Veteran marked "no" to the knee question and on leaving the service he had no treatment for his knees until 2009.  The examiner also explained that the current diagnosis is degenerative joint disease (DJD) of both knees with x-rays showing moderate DJD and the Veteran is morbidly obese with a body mass index (BMI) of 47.76 which can cause DJD of the knees.  The Board finds the VA examiner competent and credible, but affords reduced probative value as the examiner failed to include a discussion of the impacts of the Veteran's right knee sprain documented by the December 2013 VA examiner on his current bilateral knee condition. 

As for the medical opinions of record that support the claim for service connection, the record includes a June 2015 private medical opinion from nurse practitioner H.P., indicating that the Veteran was carefully evaluated and a long discussion was had with him regarding his career history and injuries.  See June 2015 Third party Correspondence.  Nurse H.P. opined that it was as likely as not the Veteran's knee pain began while he was on active duty.  Nurse H.P. explained that when reviewing the Veteran's military history, he had several significant incidents that were considered traumatic that could have pre-disposed him to his progressive condition.  Id.  The Board finds the nurse practitioner competent and credible and affords reduced probative value as she failed to identify the "significant incidents that were traumatic" and failed to explain how those incidents would predispose him to his current condition.  

The record also includes a May 2016 private medical opinion from Dr. A.B., indicating that the Veteran has mild degenerative changes of the bilateral knees.  Dr. A.B. indicated that he reviewed the Veteran's service medical records and opined that it is more likely than not that his knee pain began while he was on active duty.  The Board finds Dr. A.B. competent and credible, but affords reduced probative weight as he did not provide a through rationale for his conclusions. 

The Board finds that the Veteran's statements regarding his in-service injury and continuous bilateral knee pain credible and consistent with the circumstances of his service, including his March 1983 STR notation of knee strain. 

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the claims and the weight of the evidence is at least in equipoise as to whether the Veteran's bilateral knee arthritis is, at least in part, related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for bilateral knee arthritis are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


